United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2238
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Abdul-Mumit Muhammad,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 24, 2009
                                Filed: April 29, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Abdul-Mumit Muhammad appeals the district court’s1 order committing him
to the custody of the Attorney General under 18 U.S.C. § 4246, and we affirm.

       Section 4246 provides for the hospitalization of a federal prisoner due for
release but who has been found--after a hearing, by clear and convincing evidence--to


       ¹The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
be suffering from a mental disease or defect such that his release would create a
substantial risk of bodily injury to another person or serious damage to the property
of another. See 18 U.S.C. § 4246. In this case, the district court found that
commitment was appropriate because state placement was unavailable and the mental
health professionals who had examined Muhammad unanimously believed that his
chronic mental illness and related behavior, his sporadic compliance with medication,
and his history of responding to command hallucinations to harm himself, would
create a risk of dangerousness within the meaning of section 4246 if Muhammad were
unconditionally released. We hold that this finding is not clearly erroneous. See
United States v. Williams, 299 F.3d 673, 676-77 (8th Cir. 2002) (standard of review).
We also find no grounds for reversal based on Muhammad’s newly raised arguments
concerning the admission of psychiatric reports, the selection of an independent
evaluator, and counsel’s assistance. See 18 U.S.C. §§ 4246(b), 4247(b); United States
v. Jones, 275 F.3d 673,681 (8th Cir. 2001) (where specific grounds for objection to
evidence were not made at trial, evidentiary ruling is reviewed for plain error;
appellate court will not reverse absent prejudice to substantial rights and miscarriage
of justice).

      We note that Muhammad’s custodians are under an ongoing obligation to
prepare annual reports concerning his mental condition and the need for his continued
hospitalization, see 18 U.S.C. § 4247(e)(1)(B), and to exert reasonable efforts to place
him in a suitable state facility, see 18 U.S.C. § 4246(d).

      The judgment of the district court is affirmed, and Muhammad’s motion for a
psychiatric evaluation is denied, without prejudice to his ability to pursue remedies
as appropriate under any provisions of 18 U.S.C. §§ 4246 and 4247.
                       ______________________________




                                          -2-